Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT, dated as of January 5, 2009 (this “Agreement”),
is entered into by and between XO Holdings, Inc., a Delaware corporation (the
“Company”), and Daniel J. Wagner (“Employee”).
     WHEREAS, the Company desires to hire Employee as the President — Business
Services Sales and Marketing of the Company (or substantially similar sales and
marketing position), effective as of the Effective Date (as defined below),
subject to the terms and conditions contained herein.
     WHEREAS, Employee understands and accepts the terms and conditions of
employment as set forth herein and desires to be so employed by the Company in
such capacity.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements of
the parties hereto set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1. Employment

  (a)   Upon the terms and conditions hereinafter set forth, the Company hereby
agrees to employ Employee and Employee hereby agrees to become so employed.
During the Term of Employment (as defined below), Employee shall be employed in
the position of President — Business Services Sales and Marketing of the Company
(or substantially similar sales and marketing position) reporting to the Chief
Executive Officer of the Company (the “CEO”), the Chairman of the Board of
Directors of the Company (the “Chairman”) and/or the Board of Directors of the
Company (the “Board”), and shall perform such reasonable and lawful duties as
are specified from time to time by the CEO, the Chairman and/or the Board,
provided, that in any dispute over whether any such directions were
“reasonable”, Employee shall bear the burden of proof in any applicable
proceedings.     (b)   During the Term of Employment, Employee shall devote
substantially all of his professional attention, on a full time basis, to the
business and affairs of the Company and shall use his best efforts to advance
the best interest of the Company and shall comply with all of the policies of
the Company, including, without limitation, such policies with respect to legal
compliance, conflicts of interest, confidentiality, insider trading and business
ethics as are from time to time in effect (collectively, the “Policies”).    
(c)   During the Term of Employment, Employee hereby agrees that his services
will be rendered exclusively to the Company and Employee shall not directly or
indirectly render services to, or otherwise act in a business or professional
capacity on behalf of or for the benefit of, any other Person (as defined below)
as an employee, advisor, member of a board or similar governing body, sole
proprietor, independent contractor, agent, consultant, representative or
otherwise, whether or not compensated, except as may otherwise be explicitly
permitted by the Company in writing in accordance with the Policies following
receipt of notice from Employee regarding any such matter. “Person” or “person”,
as used in this Agreement, means any individual, partnership, limited
partnership, corporation, limited liability company, trust, estate, cooperative,
association, organization, proprietorship, firm, joint venture, joint stock
company, syndicate, company, committee, government or governmental subdivision
or agency, or other entity.

 



--------------------------------------------------------------------------------



 



  (d)   Employee’s services hereunder shall be performed by Employee in the
Company’s principal executive offices, or at such other locations as the Company
and Employee may mutually agree upon from time to time. In connection therewith,
Employee acknowledges, agrees and understands that (i) Employee shall be
physically present at Company’s principal executive offices, or at such other
locations as the Company and Employee may mutually agree upon and/or such
location as required by Company approved business travel, to perform such
services, (ii) Employee shall be physically present at Company’s principal
executive offices, or at such other locations as the Company and Employee may
mutually agree upon (other than in connection with Company approved business
travel) by no later than 9:00am (ET) on the first business day of each week and
shall leave such offices no earlier than 5:00pm (ET) on the last business day of
each week and (iii) other than in connection with any vacation of not less than
of four (4) consecutive business days or any sickness or disability or other
legally required leave, any paid-time-off day (e.g., vacation days) taken by
Employee on a Monday or a Friday shall count as two (2) paid-time-off days in
determining the number of paid-time-off days that Employee has taken in any
applicable year. By way of example, if Employee has fifteen (15) remaining
paid-time-off days in a particular calendar year and Employee subsequently takes
a vacation commencing on a Thursday which is a business day (and takes off the
following Friday and Monday, which are both business days) and returns to work
on a Tuesday, Employee shall have expended five (5) paid-time-off days on this
vacation (one (1) for the Thursday and two (2) for each of the Friday and the
Monday) and shall have ten (10) remaining paid-time-off days in that particular
calendar year.

2. Term
     The employment period of Employee hereunder shall commence on January 13,
2009 (the “Effective Date”), and shall continue through December 31, 2012 (the
“Expiration Date”), unless earlier terminated as set forth in this Agreement
(the “Term of Employment”); provided, however, that Employee’s employment
hereunder is contingent upon the following: (i) Employee must successfully pass
a background check, which will include a Motor Vehicle Report, and a
Pre-Employment Drug Test (instructions for which will be provided by Company and
which must be completed within 72 hours of execution of this Agreement),
(ii) Employee must sign all appropriate documents included with the employment
package to be provided by Company, and (iii) Company must be in receipt of
documentation proving Employee’s eligibility to work in the United States. If
all of the conditions contained in clauses (i), (ii) and (iii) of this Section 2
are not satisfied, in the sole and absolute discretion of the Company, then this
Agreement shall be void ab initio (other than Section 9(g) which shall remain in
full force and effect).

 



--------------------------------------------------------------------------------



 



3. Compensation
     For all services to be performed by Employee under this Agreement, during
the Term of Employment, Employee shall be compensated in the following manner:
     (a) Base Compensation
     The Company will pay Employee a salary (the “Base Salary”) at an annual
rate of $450,000.00 per full year. The Base Salary shall be payable in
accordance with the normal payroll practice of the Company and subject to all
required deductions and withholdings.
     (b) Annual Bonus
     So long as Employee is employed by the Company, in good standing, at the
end of each fiscal year of the Company during the Term of Employment commencing
with the fiscal year ending December 31, 2009, Employee will be eligible to
receive following the end of such fiscal year a cash bonus payable in accordance
with the terms and conditions, including performance goals, of The XO Annual
Bonus Plan (as in effect on the date of this Agreement, the “Bonus Plan”). The
target amount of any such cash bonus award payable to Employee (if performance
goals are achieved) for each of the fiscal years ending December 31, 2009 and
ending December 31, 2010 is 70% of Employee’s then current Base Salary in the
applicable fiscal year, subject to adjustment (increase or decrease) as provided
in Exhibit A. The target amount of any such cash bonus award payable to Employee
(if performance goals are achieved) for the fiscal year ending December 31, 2011
is $1,500,000.00, subject to adjustment (increase or decrease) as provided in
Exhibit A. The target amount of any such cash bonus award payable to Employee
(if performance goals are achieved) for the fiscal year ending December 31, 2012
is $2,000,000.00, subject to adjustment (increase or decrease) as provided in
Exhibit A. Any such cash bonus award in respect of any such fiscal year, if due
under the Bonus Plan, shall be paid within 30 days after approval by the
Compensation Committee of the Board but not later than December 31 of the year
following such applicable fiscal year. Subject to the foregoing, such bonus, if
any, will be payable in accordance with the terms and conditions, including
performance goals, of the Bonus Plan, and the normal payroll practice of the
Company and subject to all required deductions and withholdings. For the
avoidance of doubt, Employee’s annual bonus for the fiscal year ending
December 31, 2009, if any, shall not be pro-rated and shall be calculated as if
Employee had been employed as of January 1, 2009, so long as Employee reports to
the Company for his employment on the Effective Date. Subject to Section 5
below, such cash bonus, if any, shall be earned by Employee (subject to the
terms and conditions, including performance goals, of the Bonus Plan as provided
above) if Employee is employed by the Company on the last day of the applicable
fiscal year but will be paid at the same time the annual cash bonus for such
fiscal year is paid to active employees of the Company.
     (c) One Time Cash Signing Bonus
     So long as Employee is employed by the Company on the Effective Date, the
Company will pay to Employee within 30 days following the Effective Date a
one-time cash bonus of $450,000.00. Subject to the foregoing, such bonus will be
payable in accordance with the normal payroll practice of the Company and
subject to all required deductions and withholdings.

 



--------------------------------------------------------------------------------



 



     (d) One Time Additional Relocation Reimbursement
     (i) In order to cover Employee for the relocation expenses of Employee and
his immediate family, so long as (and conditioned upon both the following
clauses (x) and (y) being satisfied in full) (x) Employee is employed by the
Company on the date on which Employee and his immediate family relocates within
a reasonable commuting distance of the Company’s principal executive offices and
(y) the full time permanent residence of Employee and his immediate family is
located within a reasonable commuting distance of the Company’s principal
executive offices on or prior to December 31, 2010, the Company will pay to
Employee within 30 days following the date on which Employee and his immediate
family relocates within a reasonable commuting distance of the Company’s
principal executive offices, a one-time relocation bonus of $100,000.00. For the
avoidance of doubt, the payment of any such relocation bonus is conditioned on
the relocation and establishment of the full time permanent residence of
Employee and his immediate family within a reasonable commuting distance of the
Company’s principal executive offices on or prior to December 31, 2010 such that
in the event Employee relocates within a reasonable commuting distance of the
Company’s principal executive offices and establishes his permanent full time
residence in such location but his immediate family does not so relocate within
a reasonable commuting distance of the Company’s principal executive offices or
establish its permanent full time residence in such location, in each case, on
or prior to December 31, 2010, no such relocation bonus shall be payable under
this Section 3(d)(i) or otherwise. Any such bonus which is payable will be so
paid to Employee (subject to the terms and conditions of such payment as
provided herein) in lieu of any requirements of any relocation policy or
precedent the Company may have in connection therewith and in consideration of
such potential payment, Employee hereby waives any rights Employee may have to
otherwise participate in any such relocation policy or any entitlement with
respect to any such precedent. Subject to the foregoing, such one-time
relocation bonus will be payable in accordance with the normal payroll practice
of the Company and subject to all required deductions and withholdings.

 



--------------------------------------------------------------------------------



 



     (ii) From January 13, 2009 through June 13, 2009, Employee shall be allowed
to commute to work to the Company’s principal executive offices (or such other
location as shall be mutually agreed to by the Company and the Employee) from
Rochester, New York and the Company shall reimburse the reasonable and
documented travel and lodging expenses of Employee in connection therewith
consistent with the Company’s travel and expense policy. Reimbursement shall be
made in 2009 within 60 days following submission of appropriate documentation of
the expense, which documentation shall be submitted within 30 days of incurrence
of the applicable expenses, and in any event no such expenses shall be eligible
for reimbursement if submitted after August 31, 2009. The amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, and the Employee’s right
to reimbursement may not be liquidated or exchanged for any other benefit. On or
prior to June 13, 2009, Employee shall relocate within a reasonable commuting
distance of the Company’s principal executive offices and at all times following
June 13, 2009, during the Term of Employment, Employee’s full time permanent
residence shall be located within a reasonable commuting distance of the
Company’s principal executive offices. Employee shall use reasonable best
efforts to relocate his immediate family within a reasonable commuting distance
of the Company’s principal executive offices and to establish the full time
permanent residence of his immediate family within a reasonable commuting
distance of the Company’s principal executive offices as promptly as reasonably
practicable following the date on which Employee relocates within a reasonable
commuting distance of the Company’s principal executive offices as required by
this Section 3(d)(ii).
     (e) Taxes
     All amounts paid to Employee under or pursuant to this Agreement,
including, without limitation, the Base Salary and any bonuses or any other
compensation or benefits, whether in cash or in kind, shall be subject to
federal, state and, if applicable, local or foreign tax withholding and
deductions imposed by any one or more federal, state, local and or foreign
governments, or pursuant to any foreign or domestic applicable law, rule or
regulation.
4. Benefits/Expense Reimbursement/Paid Time Off.
     Subject to any applicable “waiting period(s)” under the Company’s group
health, major medical and other benefit plans and any 401(k) plans
(collectively, the “Benefit Plans”), Employee shall be eligible, during the Term
of Employment, to participate in all Benefit Plans, in each case as such may be
provided by the Company generally to its employees, in the Company’s sole and
absolute discretion from time to time, subject to and on a basis consistent with
the terms, conditions, and overall administration of any such Benefit Plans, and
subject to satisfaction of any eligibility, vesting or other terms and
conditions set forth in any applicable governing plan documents in respect of
any such Benefit Plans. Employee shall be entitled to reasonable reimbursement
of reasonable and documented business expenses incurred on behalf of the
Company, in accordance with the Company’s standard policies and procedures in
respect thereof. Subject to Section 1(d) above, Employee shall be entitled to
twenty (20) paid-time-off days (e.g., vacation days) per year to be accrued and
used in accordance with the Company’s standard policies and procedures in
respect thereof.

 



--------------------------------------------------------------------------------



 



5. Termination of Employment
     The Term of Employment and the employment of Employee hereunder shall end,
on the first to occur of any of the following (each a “Termination Event”):

  (a)   The Expiration Date;     (b)   The: (i) death of Employee or
(ii) reasonable determination of the Company that Employee has become physically
or mentally incapacitated so as to be substantially unable to perform the
essential functions of Employee’s duties to the Company for 90 consecutive days
or 90 days in any twelve-month period, even with reasonable accommodation;    
(c)   The discharge of Employee by the Company, regardless of whether for Cause
or not for Cause;     (d)   The discharge of Employee by the Company in
connection with the Company’s Business Services Unit’s failure to achieve at
least 70% of Employee’s annual sales target in any given fiscal year during the
Term of Employment (such sales target to be established by the CEO or the Board
(and to be based on the overall revenue targets for the Company) and
communicated to Employee on or before the end of the first quarter of such
fiscal year); provided, however, that, with respect to any year, any such
discharge by the Company must occur within the first 120 days of the Company’s
fiscal year immediately following the applicable year in which the Company’s
failure to achieve at least 70% of Employee’s annual sales target occurred; or  
  (e)   The resignation of Employee, regardless of whether for Good Reason or
not for Good Reason. “Good Reason” means, without Employee’s prior written
consent, (i) any material diminution in Employee’s title, position, duties or
responsibilities as provided in this Agreement, (ii) any relocation of the
worksite of Employee in the Company’s principal executive offices further than
100 miles from such work site or (iii) material breach of this Agreement by the
Company which material breach remains uncured (if curable) for a period of
30 days following the date Employee provides written notice to the Company
detailing such material breach; provided, that Employee agrees to provide the
Company with not less than 60 days prior written notice of any such resignation
(whether for Good Reason or for no reason) or the existence of any condition
which Employee believes gives rise to “Good Reason”, in which event the Company
may, in its sole and absolute discretion, declare such resignation to be
effective immediately or at any other day following receipt of such notice.

     The Company may discharge Employee at any time, for any reason or no
reason, with or without Cause. As used in this Agreement, “Cause” means:
(i) dishonesty detrimental to the best interests of the Company or any of its
affiliates; (ii) willful conduct of Employee involving any immoral acts which is
reasonably likely to impair the reputation of the Company or any of its
affiliates; (iii) willful disloyalty to the Company or the Board, (iv) willful
refusal or failure of Employee to obey the reasonable and lawful directions of
the CEO, the Chairman and/or the Board; provided, that in any dispute over
whether any such directions were “reasonable”, Employee shall bear the burden of
proof in any applicable proceedings, (v) neglect of duties and responsibilities,
in any material respect, assigned to Employee,

 



--------------------------------------------------------------------------------



 



(vi) commission of, or indictment for, a felony or conviction or plea of nolo
contendere to a misdemeanor (other than a traffic violation) punishable by
imprisonment under federal, state or local law, (vii) the engagement by Employee
in the act of sexual harassment, (viii) the repeated use by Employee of a
controlled substance without a prescription or the repeated use of alcohol which
impairs Employee’s ability to carry out his duties and responsibilities,
(ix) the material violation, as determined by the Company, based on the advice
of its counsel, by Employee of any securities or employment laws or regulations,
(x) material violation by Employee of any of the Company’s policies,
(xi) material breach of this Agreement by Employee, including the
representations, warranties and covenants of Employee set forth in Section 9(h),
or any other agreement or documents entered into by the Company and Employee
substantially simultaneously with the execution of this Agreement which material
breach remains uncured (if curable) for a period of 30 days following the date
the Company provides written notice to Employee detailing such material breach;
provided, however, that any breach of Section 1(d) hereof by Employee shall be
deemed not curable and Employee shall have no right to cure such breach, or
(xii) embezzlement of funds and/or material misappropriation of property of the
Company or any of its affiliates, or any act involving fraud with respect to the
Company or any of its affiliates.
6. Effect of Termination of Employment
     In the event of termination of Employee’s employment hereunder, all rights
of Employee under this Agreement, including all rights to compensation, shall
end and Employee shall only be entitled to be paid (i) any amounts of Employee’s
Base Salary previously earned (to the extent accrued and unpaid), payable in a
cash lump sum amount within 30 days of the applicable date of termination,
(ii) in accordance with the Company’s policy, unreimbursed business expenses of
Employee, payable in a cash lump sum amount within 60 days of the applicable
date of termination, (iii) in accordance with the Company’s policy, any amounts
payable on account of accrued but unused vacation, payable in a cash lump sum
amount within 30 days of the applicable date of termination, (iv) in the event
Employee is terminated by the Company without Cause, resigns for Good Reason or
Employee’s employment hereunder is terminated pursuant to Section 5(b) above,
any amounts of Employee’s annual cash bonus previously earned in the fiscal year
immediately preceding such termination (to the extent accrued and unpaid),
payable in a cash lump sum amount within 90 days of the applicable date of
termination (for the avoidance of doubt, no such amounts shall be payable under
this Section 6(iv) in the event Employee is terminated for Cause or resigns
without Good Reason), (v) in the event Employee is terminated by the Company
without Cause (other than in the event Employee’s employment hereunder is
terminated pursuant to (A) Section 5(b) above, in which case Employee shall not
be entitled to any payments pursuant to this Section 6(v) or Section 6(vi)
below, or (B) Section 5(d) above, in which case Employee shall not be entitled
to any payments pursuant to this Section 6(v)), or resigns for Good Reason, a
one-time severance payment in an amount equal to the greater of (x) 200% of
Employee’s then current annual Base Salary and (y) the amount equal to the
annual cash bonus under the Bonus Plan with respect to the applicable fiscal
year in which the termination of employment occurs that Employee would have
earned if Employee had been employed for the full applicable fiscal year (but
only if applicable performance goals are

 



--------------------------------------------------------------------------------



 



actually achieved) multiplied by a fraction the numerator of which shall be
equal to the number of days of such fiscal year up to and including the date of
such termination and the denominator of which shall be 365, payable (1) in the
case of any payment pursuant to clause (x) of this Section 6(v), in a cash lump
sum amount (less all lawful and required deductions and withholdings) within
60 days of the applicable date of termination, but in no event later than
2-1/2 months following the end of the calendar year in which the termination
occurs and (2) in the case of any payment pursuant to clause (y) of this
Section 6(v), in a cash lump sum amount (less all lawful and required deductions
and withholdings) when other senior executives of the Company are paid their
respective cash bonuses in the year following the applicable year of termination
of employment (such amount payable pursuant to this Section 6(v), the “Severance
Payment”), and (vi) in the event Employee is terminated by the Company pursuant
to Section 5(d) above, a one-time severance payment in an amount equal to 100%
of Employee’s then current annual Base Salary, payable in a cash lump sum amount
(less all lawful and required deductions and withholdings) within 60 days of the
applicable date of termination (a “Below 70% Severance Payment”), but in no
event later than 2-1/2 months following the end of the calendar year in which
the termination occurs; provided, that, Employee shall only be entitled to be
paid any such Severance Payment or Below 70% Severance Payment, as applicable,
if and when, (x) Employee executes and delivers to the Company a release
agreement in favor of the Company, its affiliates and their respective officers,
directors, employees, agents and equity holders in respect of Employee’s
employment with the Company and the termination thereof in the form
substantially as set forth in Exhibit B attached hereto and as then provided by
the Company to Employee and executes any other document or agreement reasonably
requested by the Company and (y) such release agreement, once executed by
Employee and delivered to the Company, becomes irrevocable and final under the
applicable law. Such release shall be delivered to Employee by the Company
within ten (10) days of the applicable date of termination (the date of such
delivery, the “Delivery Date”) and executed by Employee and delivered to the
Company, and shall be effective and irrevocable (subject to the 7 day revocation
period provided in such release), within 45 days of the Delivery Date, and if
Employee fails to so provide the Company with such an effective and irrevocable
release (subject to the 7 day revocation period provided in such release) within
such 45-day period, Employee shall have no right to any severance payments of
whatever nature.1
     For the avoidance of doubt, (i) if the Term of Employment expires and
Company and Employee do not mutually agree to extend the Term of Employment,
such expiration shall in no event be deemed a termination of employment without
Cause or a resignation of Employee for Good Reason or a termination pursuant to
Section 5(d) above and Employee shall not be entitled to any Severance Payment
or Below 70% Severance Payment in connection therewith and
 

1   For the avoidance of doubt, (i) in no event shall Employee be entitled to
both the Severance Payment and the Below 70% Severance Payment, and (ii) in the
event Employee is terminated pursuant to Section 5(d) above, Employee shall be
entitled to receive the Below 70% Severance Payment but not the Severance
Payment. By way of example, if Employee is terminated by the Company without
Cause but the Company’s Business Services Unit achieved at least 70% of
Employee’s applicable annual sales target prior to such termination as provided
in Section 5(d), Employee shall be entitled to receive the Severance Payment but
not the Below 70% Severance Payment. However, if Employee is terminated by the
Company without Cause and the Company’s Business Services Unit had not achieved
at least 70% of Employee’s applicable annual sales target prior to such
termination as provided in Section 5(d), Employee shall be entitled to receive
the Below 70% Severance Payment but not the Severance Payment.

 



--------------------------------------------------------------------------------



 



(ii) coverage under all of Company’s benefit plans and programs in which
Employee is eligible to participate under Section 4 above will terminate as of
the date on which this Agreement terminates as provided in Section 5 above,
except to the extent expressly provided otherwise in such plans, programs, or
under applicable law. In addition, in the event the Term of Employment expires
and the Company and Employee do not mutually agree to extend the Term of
Employment but Employee remains employed by the Company, Employee will be an at
will employee of the Company and such employment of Employee will be subject to
any terms and conditions determined by the Company, in its sole and absolute
discretion.
     Notwithstanding any other provision in this Agreement, upon termination of
Employee’s employment with the Company for any reason or no reason, unless
otherwise requested by the Company, Employee shall immediately resign from any
and all positions that he holds or has ever held with the Company and any
affiliated entity, including without limitation, to the extent applicable, the
boards (and committees thereof) of the Company and any such affiliates. Employee
hereby agrees to execute any and all documentation to effectuate such
resignations upon request by the Company, but Employee shall be treated for all
purposes as having so resigned upon termination of employment with the Company,
regardless of when or whether Employee executes any such documentation.
     Notwithstanding any other provision in this Agreement, upon termination of
Employee’s employment with the Company for any reason or no reason, Employee
shall deliver to the Company (and will not keep in his possession, custody or
control, or recreate or deliver to any other Person) any and all devices,
records, recordings, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, computer materials,
equipment, other documents or property, together with all copies thereof (in
whatever medium recorded), belonging to the Company, its affiliates or any of
their respective successors or assigns, or any other physical recordation or
embodiment of any Confidential Information (as defined below). Employee further
agrees that any property situated on the Company’s premises and owned by the
Company or any affiliate thereof, including computer disks and other digital,
analog or hard copy storage media, drives, filing cabinets or other work areas,
is subject to inspection by Company personnel at any time with or without
notice. Employee further agrees to make any personally-owned computer disks and
other digital, analog or hard copy storage media, drives, or devices available
to the Company for inspection to ensure that Company-owned (or Company
affiliate-owned) data have been permanently removed from any such
personally-owned equipment.
     In the event of any Termination Event, Employee shall be under no
obligation to seek other employment in order to receive the payments, if any,
due to Employee under this Section 6 and there shall be no offset against
amounts due Employee under this Section 6 on account of any compensation
attributable to any subsequent employment that he may obtain except as
specifically provided in this Section 6.
7. Non-Disclosure; Non Disparage; Inventions
     (a) During the Term of Employment and at all times thereafter, (i) Employee
shall keep confidential and hold in a fiduciary capacity for the benefit of the
Company and each of its affiliates, all secret, proprietary or confidential
information, knowledge or data, including, without limitation, trade secrets,
sources of supplies and materials, customer lists and their identity, designs,
production and design techniques and methods, identity of investments,

 



--------------------------------------------------------------------------------



 



identity of contemplated investments, business opportunities, valuation models
and methodologies, processes, technologies, and any intellectual property
relating to the business of the Company or its affiliates, and their respective
businesses, (“Confidential Information”). Simultaneously with Employee’s
execution of this Agreement, Employee has executed and delivered to the Company
the Company’s Employee Confidentiality and Intellectual Property Agreement (the
“Confidentiality Agreement”), and Employee covenants and agrees to comply with
the terms and conditions thereof. Employee understands and agrees that any
breach of such Confidentiality Agreement shall be deemed to be a breach of this
Agreement for all purposes hereunder.
     (b) During the Term of Employment and at all times thereafter, Employee
also agrees to keep confidential and not disclose any personal information
regarding any controlling Person of the Company, including Carl C. Icahn, or any
of its or his affiliates and their employees, and any member of the immediate
family of any such Person (and all such personal information shall be deemed
“Confidential Information” for the purposes of this Agreement).
     (c) During the Term of Employment and at all times thereafter, Employee
shall not, without the prior written consent of the Company (acting at the
direction of the Board): (i) except to the extent compelled pursuant to the
order of a court or other governmental body having jurisdiction over such matter
(provided, however, that Employee shall first provide written notification to
the Company of such order requesting disclosure, unless such notification is not
permitted under the order), communicate or divulge any Confidential Information
to anyone other than the Company and those designated by the Company; or
(ii) use any Confidential Information for any purpose other than the performance
of his duties pursuant to this Agreement; provided, however, that Employee may
disclose (x) such Confidential Information that becomes generally known to the
public without violation of this Section 7 or (y) Confidential Information to
Employee’s spouse, attorney and/or his personal tax and financial advisors as
reasonably necessary or appropriate to advance Employee’s tax, financial and
other personal planning (each an “Exempt Person”), provided, further, however,
that (x) such Exempt Person agrees to keep confidential and not disclose and
such Confidential Information and (y) any disclosure or use of any Confidential
Information by an Exempt Person shall be deemed to be a breach of this Section 7
by Employee. Employee will reasonably assist the Company or its designee, at the
Company’s expense, in obtaining a protective order, other appropriate remedy or
other reliable assurance that confidential treatment will be accorded any
Confidential Information disclosed pursuant to the terms of this Agreement.
     (d) Employee agrees not to disparage the Company, its officers, directors,
or employees, Carl C. Icahn, or Related Persons, or any affiliate of any of the
foregoing, in each case during and/or after his employment hereunder. For the
purposes of this Agreement, “Related Persons” means: (1) Carl C. Icahn, any
spouse and any child, stepchild, sibling or descendant of Carl C. Icahn; (2) any
estate of Carl C. Icahn or of any person referred to in clause (1); (3) any
person who receives a bequest from or beneficial interest, in any estate under
clause (2); (4) any executor, personal administrator or trustee who holds such
beneficial interest in the Company for the benefit of, or as fiduciary for, any
person under clauses (1), (2) or (3) to the extent of such interest; (5) any
Person, directly or indirectly owned or controlled by Carl C. Icahn or any other
person or persons identified in clauses (1), (2), (3) or (4), and (6) any
not-for-profit entity not subject to taxation pursuant to Section 501(c)(3) of
the U.S. Internal Revenue Code (the “Code”) or any successor provision to which
Carl C. Icahn or any person identified in clauses (1), (2), or (3) above
contributes his beneficial interest in the Company or to which such beneficial
interest passes pursuant to such person’s will.

 



--------------------------------------------------------------------------------



 



8. Non-Compete

  (a)   In addition to, and not in limitation of, all of the other terms and
provisions of this Agreement and the Confidentiality Agreement, Employee agrees
that during the Term of Employment, Employee will comply with the provisions of
Section 1 above.     (b)   Employee hereby covenants and agrees with the Company
and its subsidiaries that, during the Term of Employment and for a period of
(i) one (1) year following the last day of the Term of Employment if Employee’s
employment hereunder is terminated prior to the Expiration Date or (ii) six
(6) months following the last day of the Term of Employment if Employee’s
employment hereunder is terminated on or following the Expiration Date, Employee
will not, either directly or indirectly, as principal, agent, owner, employee,
partner, investor, shareholder (other than solely as a holder of not more than
1% of the issued and outstanding shares of any public corporation), consultant,
advisor or otherwise howsoever own, operate, carry on or engage in the operation
of or have any financial interest in or provide, directly or indirectly,
financial assistance to or lend money to or guarantee the debts or obligations
of any Person carrying on or engaged in any business that is similar to or
competitive with the business conducted by the Company or any of its
subsidiaries, whether with respect to customers, sources of supply or otherwise.
    (c)   Employee hereby covenants and agrees with the Company and its
subsidiaries that, during the Term of Employment and for one (1) year
thereafter, Employee shall not directly, or indirectly, for himself or for any
other Person:

  (i)   solicit, interfere with or endeavor to entice away from the Company or
any of its subsidiaries or affiliates, any customer or client;     (ii)  
attempt to direct or solicit any customer or client away from the Company or any
of its subsidiaries or affiliates; or     (iii)   interfere with, entice away or
otherwise attempt to induce any employee of the Company or any of its
subsidiaries or affiliates to terminate his/her employment with the Company or
any of such subsidiaries or affiliates.

Employee hereby represents and warrants to, and agrees with, the Company that
(x) Employee has reviewed this Agreement, including this Section 8, with his
attorney and (y) the enforcement of the restrictions contained in Section 7 and
Section 8 (i.e., the Non-Disclosure; Non Disparage; Inventions and Non-Compete
sections, respectively) would not be unduly burdensome to Employee and that such
restrictions are reasonably necessary to protect the legitimate interests of the
Company. Employee hereby agrees that the remedy of damages for any breach by
Employee of the provisions of either of these sections will be inadequate and
that the Company shall be entitled to injunctive relief, without posting any
bond and Employee agrees not to oppose granting of such relief on the grounds
that the damages would adequately compensate the Company. This section
constitutes an independent and separable covenant that shall be enforceable
notwithstanding any right or remedy that the Company may have under any other
provision of this Agreement or otherwise.

 



--------------------------------------------------------------------------------



 



9. Miscellaneous

  (a)   The Company agrees (i) to indemnify Employee in accordance with the
Company’s Certificate of Incorporation and (ii) to continue and maintain a
directors and officers’ liability insurance policy covering Employee to the
extent the Company provides such coverage for its other executive officers.
Notwithstanding the foregoing and for the avoidance of doubt, the Company shall
be under no obligation to provide any indemnification or insurance coverage to
Employee under clauses (i) or (ii) of this Section 9(a) or otherwise, in
connection with any breach by Employee of Section 9(h) below or any related
representation made by Employee in connection with his hiring or any willful
refusal or failure of Employee to obey the reasonable and lawful directions of
the CEO, the Chairman and/or the Board; provided, that in any dispute over
whether any such directions were “reasonable”, Employee shall bear the burden of
proof in any applicable proceedings. In connection with the foregoing, the
Company agrees not to amend the Company’s Certificate of Incorporation if the
result of such amendment would be to affect Employee’s indemnification rights
thereunder in a manner that is materially and adversely different than the
effect such amendment would have on other executive officers of the Company.    
(b)   All notices and other communications hereunder shall be in writing; shall
be delivered by hand delivery to the other party or mailed by registered or
certified mail, return receipt requested, postage prepaid or by a nationally
recognized courier service such as Federal Express; shall be deemed delivered
upon actual receipt; and shall be addressed as follows:         If to the
Company:         XO Holdings, Inc.
13865 Sunrise Valley Drive
Herndon, Virginia 20171
Facsimile:  (703) 547-2025
Attention:  General Counsel

 



--------------------------------------------------------------------------------



 



      If to Employee:         At the last known principal residence address
reflected in the payroll records of the Company, with a copy to:         Stewart
Reifler, Esq.
Vedder Price P.C.
1633 Broadway
New York, New York 10019
Telephone:  (212) 407-7742
Facsimile:   (212) 407-7799         or to such other address as either party
shall have furnished to the other in writing in accordance herewith.     (c)  
This Agreement and the Confidentiality Agreement constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all previous written, and all previous or contemporaneous oral
negotiations, understandings, arrangements, and agreements, and may be amended,
modified or changed only by a written instrument executed by Employee and the
Company.     (d)   This Agreement and all of the provisions hereof shall inure
to the benefit of and be binding upon the legal representative, heirs,
distributees, successors (whether by merger, operation of law or otherwise) and
permitted assigns of the parties hereto; provided, however, that Employee may
not delegate or assign any of Employee’s obligations hereunder, and may not
assign any of Employee’s rights hereunder, and any such purported or attempted
assignment or delegation shall be null and void and of no legal effect. The
Company’s affiliates and subsidiaries shall be and be deemed to be third-party
beneficiaries of this Agreement. Employee hereby consents to the assignment of
this Agreement by the Company to any successor in interest or other assignee.  
  (e)   Any unresolved dispute arising out of this Agreement shall be litigated
exclusively in any court of competent jurisdiction in Fairfax County, Virginia;
provided, that the Company may elect to pursue a court action to seek injunctive
relief to terminate the violation of its proprietary rights, including but not
limited to trade secrets, copyrights or trademarks, or to enforce the provisions
of Sections 7 or 8 hereof, in any other court of competent jurisdiction. Each
party shall pay its own costs and fees in connection with any litigation
hereunder.     (f)   This Agreement will be interpreted and the rights of the
parties determined in accordance with the laws of the United States applicable
thereto and the internal laws of the State of Delaware, without giving effect to
the conflict of law principles thereof.     (g)   If for any reason, other than
the death or permanent physical incapacity of Employee, Employee fails to report
to the Company for his employment on the Effective Date,



 



--------------------------------------------------------------------------------



 



      (i) the Company shall have no obligation to employ Employee pursuant to
this Agreement or otherwise and (ii) Employee shall pay to the Company within 2
business days of the Effective Date an amount in cash equal to $250,000, by wire
transfer of immediately available funds to an account designated by the Company
(such payment, the “Liquidated Damages”); provided, however, that in the event
any such failure to report to the Company is due to the non-permanent physical
incapacitation of Employee or other extreme emergency (as determined by the
Company in its reasonable judgment), no Liquidated Damages shall be payable by
Employee and the Company shall employ Employee pursuant to this Agreement, in
each case, if Employee reports to the Company promptly following such
incapacitation or emergency but in no event later than 14 days following the
Effective Date; provided, further, however, that in the event any such failure
to report to the Company is due to the death or permanent physical incapacity of
Employee or if the conditions contained in Section 2(i), (ii) and (iii) above
are not satisfied as provided in such Section 2(i), (ii) and (iii) (in each
case, other than as a result of Employee’s failure to sign the applicable
documentation referred to in Section 2(ii) or Employee’s failure to provide the
Company with the applicable documentation referred to in Section 2(iii)), no
Liquidated Damages shall be payable by Employee and the Company shall have no
obligation to employ Employee pursuant to this Agreement or otherwise. Each of
Employee and the Company hereby agree and acknowledge that the Liquidated
Damages are an integral part of the transactions contemplated hereby, that it
would be impractical and/or extremely difficult to fix or establish the actual
damage sustained by the Company as a result of any such failure to report to the
Company for employment, and that the Liquidated Damages are not intended to be a
forfeiture or penalty, but are intended to and shall, as provided herein,
constitute and be deemed to be the reasonable and agreed upon liquidated damages
of the Company in respect of the possible loss and expenses that may be
incurred, including, without limitation, attorney’s fees, and shall be paid by
Employee to the Company as the Company’s sole and exclusive remedy in respect of
any such failure to report to the Company for employment, other than in
connection with any fraud, intentional misconduct or gross negligence of
Employee in connection therewith.     (h)   (i) Employee hereby represents,
warrants and covenants to the Company that, other than that certain agreement,
dated as of April 18, 1994, by and between Rochester Tel Telecommunications
Corporation, a Delaware corporation, its subsidiaries and affiliates, and
Employee (only if and to the extent such document is legally enforceable),
(a) he is not a party to any contract, commitment or agreement, nor is he
subject to, or bound by, any order, judgment, decree, law, statute, ordinance,
rule, regulation or other restriction of any kind or character, which would
prevent or restrict him from entering into and performing his obligations under
this Agreement, (b) he is free to enter into the arrangements contemplated
herein, (c) he is not subject to any agreement or obligation that would limit
his ability to act on behalf of the Company or any of its subsidiaries, and
(d) his termination of his existing employment, his entry into the employment
contemplated herein and his performance of his duties in respect thereof, will
not violate or conflict with any agreement or obligation to which he is subject.

 



--------------------------------------------------------------------------------



 



      (ii) Employee hereby represents, warrants and covenants to the Company
that, (a) he has not delivered to the Company any confidential or proprietary
information or trade secrets of his prior employer, including any pricing
information or customer lists; (b) he will not disclose to the Company any
confidential or proprietary information or trade secrets of his prior employer,
including any pricing information or customer lists; (c) prior to his
termination of employment with his prior employer, he has not solicited, on
behalf of the Company, any employee, consultant or independent contractor of his
prior employer to leave his or her employment or any customer or client of his
prior employer to transfer its business to the Company, (d) he has not otherwise
breached any contractual or fiduciary obligations owed by him to his prior
employer with respect to his departure and (e) he has delivered to the Company
true and complete copies of any currently effective employment agreement,
non-competition agreement, non-solicitation agreement or similar document or
agreement containing similar provisions to which he is subject.       (iii)
Employee shall indemnify and hold harmless the Company and its officers,
directors, employees, shareholders, agents and representatives, and each of the
heirs, executors, successors and assigns of any of the foregoing (each, an
“Indemnified Person”), from and against any losses, damages, liabilities or
expenses in respect thereof (collectively, “Losses”), as they may be incurred,
including all reasonable legal fees incurred in connection with investigating,
preparing, defending, paying, arbitrating, settling or compromising any Losses,
whether or not in connection with any pending or threatened litigation in which
any Indemnified Person is a named party or to which any of them may become
subject (including in any settlement thereof), to the extent such Losses arise
out of any knowing or willful breach by Employee of any of the representations,
warranties and/or covenants of Employee set forth in this Section 9(h) or any
breach by Employee of any of the representations, warranties and/or covenants of
Employee set forth in this Section 9(h) based on facts, circumstances or events
that should have been know to Employee under the circumstances (it being
understood that Employee had an obligation to the Company to engage in a due
inquiry in connection therewith).     (i)   As soon as reasonably practicable
following the Effective Date but in no event later than ninety (90) days
following the Effective Date, Employee shall become a participant in the Change
in Control Severance Plan for Certain Covered Executives (Director And Above) of
XO Communications, Inc. (the “Change in Control Plan”); provided, however, that
any payment which Employee is entitled to receive, or receives, under the Change
in Control Plan or any other Company severance plan, agreement or arrangement
shall be reduced on a dollar for dollar basis by any Severance Payment or Below
70% Severance Payment, as applicable, that Employee receives under Section 6
above and Employee forfeits any rights Employee may have to any such payments
under the Change in Control Plan or any other Company severance plan, agreement
or arrangement. In furtherance of the foregoing, Employee covenants and agrees
to promptly return to the Company any such payments Employee receive in excess
of the amount to which Employee is entitled by effect of this Section 9(i).



 



--------------------------------------------------------------------------------



 



  (j)   No term or condition of this Agreement shall be deemed to have been
waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.     (k)   This Agreement and all of its provisions (other than the
provisions of Section 3(e), Section 5, Section 6, Section 7, Section 8, and
Section 9 hereof, which shall survive termination of employment of Employee)
shall terminate upon termination of employment of Employee for any reason.    
(l)   It is intended that the provisions of this Agreement comply with the
requirements of Section 409A of the Code (“Section 409A”) and all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A. If under this Agreement an
amount is to be paid in two or more installments, for purposes of Section 409A
each installment shall be treated as a separate payment. Anything herein to the
contrary notwithstanding, including, without limitation Section 3(e) hereof, to
the extent a delay in payments called for under any provision of this Agreement
or other modification to the timing of any payment hereunder, or a delay in the
provision of any benefit or distribution of equity, if any, hereunder or
otherwise, is determined to be necessary by the Company’s tax advisors to
prevent imposition of an additional tax to Employee under Section 409A, then
such payment, benefit or distribution shall not be made until the first date on
which such payment is permitted in compliance with Section 409A(a)(2)(B)(i) and
the Treasury Regulations or other interpretative guidance issued thereunder. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “resignation,”
“voluntary termination,” “termination,” “termination of employment” or like
terms shall mean Separation from Service. With regard to any provision in this
Agreement that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A, (i) the rights to any such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year, provided, that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) any such payments shall be



 



--------------------------------------------------------------------------------



 



      made on or before the last day of Employee’s taxable year following the
taxable year in which the applicable expense occurred. If Employee is a
“specified employee” (determined in accordance with Section 409A of the Code and
Treasury Regulation Section 1.409A-3(i)(2)) as of the Termination Date, and if
any payment, benefit or entitlement provided for in this Agreement or otherwise
both (x) constitutes a “deferral of compensation” within the meaning of
Section 409A of the Code and (y) cannot be paid or provided in a manner
otherwise provided herein or otherwise without subjecting Employee to additional
tax, interest and/or penalties under Section 409A of the Code, then any such
payment, benefit or entitlement that is payable during the first 6 months
following the Termination Date shall be paid or provided to Employee in a lump
sum cash payment without interest to be made on the earlier of (x) Employee’s
death or (y) the first business day of the seventh calendar month immediately
following the month in which the applicable date of termination occurs. Whenever
a payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty (30) days following
the date of termination”), the actual date of payment within the specified
period shall be within the sole discretion of the Company. The Company shall
have no obligation to indemnify Employee with regard to any failure to comply
with Section 409A.     (m)   Employee acknowledges that he has had the
assistance of independent legal counsel and tax and accounting advice in
reviewing and negotiating this Agreement.     (n)   Employee shall not issue any
press release or otherwise make any public statement or announcement with
respect to the Company (or any affiliate thereof) or this Agreement, including
without limitation, in connection with the provision of the services hereunder,
without the prior written consent of the Company.     (o)   If any provision of
any agreement, plan, program, policy, arrangement or other written document
between or relating to the Company and Employee conflicts with any provision of
this Agreement, the provisions of this Agreement shall control and prevail
unless expressly provided otherwise in such agreement, plan, program, policy,
arrangement or other written document with specific reference to this Agreement.
    (p)   This Agreement may be executed in two or more counterparts (and by
facsimile), each of which shall be deemed to be an original, and all of which,
taken together, shall be deemed to be one and the same instrument.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have signed this Agreement effective as
of the day and year first above written.

          XO HOLDINGS, INC.:
    By:     /s/ Carl J. Grivner     Name: Carl J. Grivner     Title:   President
and Chief Executive Officer  

          EMPLOYEE:
    By:     /s/  Daniel J. Wagner     Daniel J. Wagner           

[XO Holdings, Inc. — Signature page to Daniel J. Wagner Employment Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
The Bonus Plan

 



--------------------------------------------------------------------------------



 



[FORM OF RELEASE]
Exhibit B
GENERAL RELEASE OF ALL CLAIMS
     This General Release of All Claims (the “General Release”) dated as of
                     ___, 20___ is made in consideration of the benefits
provided to the undersigned employee (“Employee”) under the Employment Agreement
by and between Employee and XO Holdings, Inc. (the “Company”), dated as of
January 5, 2009 (the “Employment Agreement”). Unless otherwise defined herein,
the terms defined in the Employment Agreement shall have the same defined
meaning in this General Release.
     1. For valuable consideration to be paid to Employee, upon expiration of
the seven day revocation period provided in Section 9 herein, as provided for in
the Employment Agreement and to which he is not contractually entitled to absent
the execution of this General Release, the adequacy of which is hereby
acknowledged, Employee, for himself, his spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other persons
claiming through Employee, if any (collectively, “Releasers”), does hereby
release, waive, and forever discharge the Company and the Company’s former,
present or future subsidiaries, parents, affiliates, related organizations,
employees, officers, directors, equity holders, attorneys, successors and
assigns as well as all Beneficial Owners (collectively, the “Releasees”) from,
and does fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including, without
limitation, attorneys’ fees and costs) of any kind whatsoever, whether known or
unknown or contingent or absolute, which heretofore has been or which hereafter
may be suffered or sustained, directly or indirectly, by Releasers in
consequence of, arising out of, or in any way relating to Employee’s employment
with the Company (whether pursuant to the Employment Agreement or otherwise) or
any of its affiliates and the termination of Employee’s employment. The
foregoing release and discharge, waiver and covenant not to sue includes, but is
not limited to, all claims, and any obligations or causes of action arising from
such claims, under common law including any state or federal discrimination,
fair employment practices or any other employment-related statute or regulation
(as they may have been amended through the date of this General Release)
prohibiting discrimination or harassment based upon any protected status
including, without limitation, race, color, religion, national origin, age,
gender, marital status, disability, handicap, veteran status or sexual
orientation. Without limitation, specifically included in this paragraph are any
claims arising under the Federal Rehabilitation Act of 1973, Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991, the Equal Pay Act, the Americans With Disabilities
Act, the National Labor Relations Act, the Fair Labor Standards Act, Employee
Retirement Income Security Act of 1974, the Family Medical Leave Act of 1993,
the Consolidated Omnibus Budget Reconciliation Act of 1985, and any similar
state statutes, including without limitation, the Virginia Human Rights Act and
the Virginians with Disabilities Act. The foregoing release and discharge also
expressly includes any claims under any state or federal common law theory,
including, without limitation, wrongful or retaliatory discharge, breach of
express or implied contract, promissory estoppel, unjust enrichment, breach of
covenant of good faith and fair dealing, violation of public policy, defamation,
interference with contractual relations, intentional or negligent infliction of
emotional distress, invasion of privacy,

 



--------------------------------------------------------------------------------



 



misrepresentation, deceit, fraud or negligence. This also includes a release by
Employee of any claims for alleged physical or personal injury, emotional
distress relating to or arising out of Employee’s employment with the Company or
the termination of that employment; and any claims under the WARN Act or any
similar law, which requires, among other things, that advance notice be given of
certain work force reductions. This release and waiver applies to any claims or
rights that may arise after the date Employee signs this General Release, but
does not apply to any such claims arising out of the conduct by any Releasees
that takes place after Employee signs this General Release. All of the claims,
liabilities, actions, charges, causes of action, demands, damages, remuneration,
sums of money, accounts or expenses described in this Section 1 shall be
described, collectively as the “Released Claims”.
     2. Excluded from this General Release are any claims which cannot be waived
by law. Employee does, however, waive Employee’s right to any monetary recovery
should any agency (such as the Equal Employment Opportunity Commission) pursue
any claims on Employee’s behalf. Employee represents and warrants that Employee
has not filed any complaint, charge, or lawsuit against the Releasees with any
government agency or any court.
     3. Employee agrees never to sue Releasees in any forum for any Released
Claims covered by the above waiver and release language, except that Employee
may bring a claim under the ADEA to challenge this General Release. If Employee
violates this General Release by suing Releasees, other than under the ADEA,
Employee shall be liable to the Company for its reasonable attorneys’ fees and
other litigation costs incurred in defending against such a suit. Nothing in
this General Release is intended to reflect any party’s belief that Employee’s
waiver of claims under ADEA is invalid or unenforceable, it being the interest
of the parties that such claims are waived.
     4. Employee acknowledges and recites that:
     (a) Employee has executed this General Release knowingly and voluntarily;
     (b) Employee has read and understands this General Release in its entirety;
     (c) Employee has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he or she wishes with respect to the terms of this General
Release before executing it;
     (d) Employee’s execution of this General Release has not been forced by any
employee or agent of the Company, and Employee has had an opportunity to
negotiate about the terms of this General Release and that the agreements and
obligations herein are made voluntarily, knowingly and without duress, and that
neither the Company nor its agents have made any representation inconsistent
with the General Release;
     (e) Employee understands that he has received valuable consideration for
this General Release and that therefore this General Release is legally binding
and that by signing it he gives up certain rights;

 



--------------------------------------------------------------------------------



 



     (f) Employee knowingly and voluntarily enters this general release in
exchange for the benefits Employee has obtained by signing and that these
benefits are in addition to any benefit Employee would have otherwise received
if he did not sign this General Release; and
     (g) Employee has been offered 45 calendar days after receipt of this
General Release to consider its terms before executing it.
     5. The release contained in Paragraph 1 does not, and shall not be
construed to, release or limit the scope of any existing obligation of the
Company (i) to pay or provide any compensation or benefit required to be paid or
provided under the Employment Agreement (subject to the terms and conditions
thereof), (ii) to indemnify Employee for his acts as an officer or director of
the Company, as applicable, in accordance with, and subject to, the certificate
of incorporation of the Company and the policies and procedures of the Company
that are presently in effect including Section 9 of the Employment Agreement, or
(iii) to Employee and his eligible, participating dependents or beneficiaries
under any existing welfare, retirement or other fringe-benefit plan or program
of the Company in which the Executive and/or such dependents are participants,
in each case subject to the terms, conditions and eligibility requirements of
any such plans or programs.
     6. Any unresolved dispute arising out of this General Release shall be
litigated exclusively in any court of competent jurisdiction in Fairfax County,
Virginia; provided that the Company may elect to pursue a court action to seek
injunctive relief in any other court of competent jurisdiction to terminate the
violation of its proprietary rights, including but not limited to trade secrets,
copyrights or trademarks. Each party shall pay its own costs and fees in
connection with any litigation hereunder.
     7. This General Release shall be governed by, and construed in accordance
with, the laws of the United States applicable thereto and the internal laws of
the State of Delaware, without giving effect to the conflicts of law principles
thereof.
     8. Employee represents that he or she has returned all property belonging
to the Company including, without limitation, keys, access cards, computer
software and any other equipment or property. Employee further represents that
he or she has delivered to the Company all documents or materials of any nature
belonging to it, whether an original or copies of any kind, including any
Confidential Information.
     9. Employee agrees to keep confidential the existence of the Employment
Agreement, the existence of this General Release, as well as all of their terms
and conditions and not to disclose to any person or entity the existence, terms
and conditions of the Employment Agreement or this General Release except to his
attorney, financial advisors and/or members of his immediate family provided
they agree to keep confidential the existence, terms and conditions of the
Employment Agreement and this General Release. In the event that Employee
believes that he or she is compelled by law to divulge the existence, terms or
conditions of the Employment Agreement or this General Release in a manner
prohibited by the following sentence, he or she agrees to notify Company (by
notifying counsel to the Company) of the basis for the belief before actually
divulging such information. Employee hereby confirms that as of the date of
signing this General Release, he or she has not disclosed

 



--------------------------------------------------------------------------------



 



the existence, terms or conditions of the Employment Agreement or this General
Release, except as provided for herein.
     10. Employee shall have 7 days from the date hereof to revoke this General
Release by providing written notice of the revocation to the Company, in
accordance with the requirements of Section 9(a) of the Employment Agreement, in
which event this General Release shall be unenforceable and null and void.

 



--------------------------------------------------------------------------------



 



I, Daniel J. Wagner, represent and agree that I have carefully read this General
Release; that I have been given ample opportunity to consult with my legal
counsel or any other party to the extent, if any, that I desire; and that I am
voluntarily signing by my own free act.
PLEASE READ THIS GENERAL RELEASE CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

          EMPLOYEE:
            Daniel J. Wagner      Date:                          , 20__     

 